Abatement Order filed April 4, 2019




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00086-CR
                                ____________

                          VITAL GARCIA, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 179th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1533080


                            ABATEMENT ORDER
      The trial court, the Hon. Marc Brown, presiding, did not submit findings of
fact and conclusions of law on the voluntariness of appellant’s statement. Article
38.22, section 6 of the Texas Code of Criminal Procedure requires the trial court to
make written fact findings and conclusions of law as to whether a challenged
statement was made voluntarily, even if appellant did not request them or object to
their absence. Tex. Code Crim. Proc. art. 38.22 § 6; Urias v. State, 155 S.W.3d 141,
142 (Tex. Crim. App. 2004). The statute is mandatory and the proper procedure to
correct the error is to abate the appeal and direct the trial court to make the required
findings and conclusions. See Tex. R. App. P. 44.4; Wicker v. State, 740 S.W.2d
779, 784 (Tex. Crim. App. 1987).

      Accordingly, the trial court is directed to reduce to writing its findings of fact
and conclusions of law on the voluntariness of appellant’s statement and have a
supplemental clerk’s record containing those findings filed with the clerk of this
Court on or before May 3, 2019.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party.

                                    PER CURIAM